Hemphill, C. J.
In this case our conclusions are, 1st. That Mariano Rodrigues, the defendant, in the suit against him by John Cortes, had such notice of the suit, as in contemplation of law gave the court jurisdiction over his person; and that the *474judgment in that case is not a nullity, for the supposed want of notice to the defendant.
J. A. Q-eorge W. Paschal, for the appellees, made application for a rehearing.
2d. We incline to the opinion, that the alleged donation from Jose Maria Rodrigues to his father, Mariano Rodrigues, was complete; but as the subject has not been thoroughly examined, and as the judgment will be reversed, we leave the point, as to the validity of the donation, without a positive or conclusive decision : and,
3d. We are of opinion that, under the pleadings charging that the judgment in the case of John Cortes v. Mariano Rodrigues, was null and void, on the ground of the death of the plaintiff before the institution of suit; and that the judgment, and all the proceedings under it, was but a collusion to obtain possession of the land; the testimony of the witness, offered to prove the death of the said John Cortes, before the commencement of the said suit, should have been received. An opinion will be prepared, showing more fully the reasons for our conclusions.
The judgment, so far as it shows a discontinuance as to Dangerfield, and that the demurrer was overruled, is affirmed. In all other respects it is wholly reversed, and the cause remanded for further proceedings.
Reversed and remanded.
Wheeler, C. J.
The record presents the anomaly of a recovery by the plaintiff, upon evidence introduced by the defendant, to the admission of which the plaintiff objected at the trial, and which he now insists was incompetent to prove title in himself. Thus; the plaintiffs claimed title to the land in question, both by inheritance, and by purchase and donation from Jose Maria Rodrigues; they rested their case upon the admission of title in him by the defendants, and proof of his death, and their heirship.
*475Upon this evidence alone, the plaintiff, Mariano, the father, if the only surviving parent, would have been entitled to one half, and the other plaintiffs, children of the sisters of the deceased Jose Maria, to the remaining half of his estate, by inheritance. (O. & W. Dig., Art. 345.) It does not appear whether the mother of Jose Maria survived him. But whether she died before or after the descent cast, the father would not inherit the whole estate. (Id. 347.) But by the verdict and judgment, he recovered the whole, to the exclusion of his co-plaintiffs.
This can only be accounted for, upon the ground that the court and jury considered that the donation by the son to the father, of the 15th of March, 1833, was complete; divesting the former of the property in his lifetime, and vesting it in the latter. The recovery must have been upon the title acquired by the plaintiff, Mariano, by this donation. The plaintiffs had averred title by donation, but they had not introduced the evidence of it; and when the instrument constituting the evidence was offered by the defendant, they objected to its admission, and reserved their objection by a bill of exceptions. They now insist that the donation was incomplete, and did not convey the title to the plaintiff", Mariano.
Thus it is seen, that the plaintiff, Mariano, as we have said, has recovered upon evidence introduced by the defendant, against his objections, and which, his counsel insist, conferred on him no title. If we were of the same opinion, it would require a reversal of the judgment; but we incline to a different opinion. We do not think the father and son are so far regarded as one and the same person, by the law governing this donation, that the one could not contract with, or receive a donation from, the other. We do not doubt that there must be an acceptance of the donation, to render it complete and effectual to pass the title; but we think the evidence shows such acceptance. It appears that the plaintiff, Mariano, had the writing in his possession, and that he afterwards claimed the land as his own. In his petition in this case, he asserts his title to it by donation. *476It would seem, therefore, that the evidence of his acceptance of the donation, is not wanting; and that the donation was complete, unless wanting in some other essential formality or solemnity, in order to its complete execution. Without intending, at present, a final decision upon this point, (as it is unnecessary to the present disposition of the case,) we incline to the opinion, formerly expressed, that the donation was complete.
Though we might not see. cause to reverse the judgment, on account of the supposed invalidity of the donation, and consequent failure of title in the plaintiff, to support the verdict and judgment in his favor, there is another ground upon which, wrn are of opinion, the judgment must be reversed; that is, the ruling out of the record of the judgment in the case of Cortes v. Rodrigues, under which the defendant claims to have acquired the title to the land in question. This ruling is supposed to have proceeded upon the ground, that the court had not jurisdiction to render the judgment in question, for the want of service upon the defendant, and that the judgment was consequently void.
That a judgment pronounced by a court not having jurisdiction is void, and cannot be evidence of any right acquired under it, is an acknowledged doctrine, as well in respect to domestic as to foreign judgments, and as well where the judgment comes in question collaterally, as where it is sought to be enforced directly, by action.
Numerous authorities are cited, on behalf of the appellee, to show that a judgment rendered without personal service, is void for want of jurisdiction. These, for the most part, are cases where the court had not acquired jurisdiction over the person of the defendant, according to the local law, or where judgments rendered in one country, were sought to be enforced in another, and where the question was considered in an international point of view. So considered, it is held, that jurisdiction, to be rightfully obtained, must be founded either upon the person of the defendant being within the territory of the sovereign where the court sits, or his property being within the territory; for otherwise there can be no sovereignty exercised. This, unquestiona*477bly, is the doctrine of international law, as applied to foreign judgments. How far it is modified by the Constitution and the act of congress, in its application to the judgments of the courts of a sister state, it is not necessary, in this case, to consider. (See on this subject, Note 59 to p. 59, 2 Cow. & H. Notes to 2 Phil. Ev.; Mills v. Duryee, 2 Am. Lead. Cases, 707, and cases cited in note; D’Arcy v. Ketchum, 11 Howard, 165.)
The present is not the case of a foreign judgment, sought to be enforced in this state, but a domestic judgment, brought collaterally in question, in the domestic forum. Whatever effect may be given to the judgments of one state, when sought to be enforced in the courts of another, however they may be regarded in the courts of the latter state, when rendered without personal service on the defendant, it is perfectly well settled, that if rendered upon constructive service, authorized by the laws of the state where rendered, they will be held to be as valid and binding by its courts, to the extent of their operation by the local law, as if rendered upon personal service on the defendant. It is competent for each state to prescribe the mode of bringing parties before its courts. Although its regulations in this respect can have no extra-territorial operation, they are, nevertheless, binding on its own citizens. For, in respect to its own resident citizens, it is undoubtedly competent for the legislature to prescribe such modes of judicial proceeding as it may deem proper, to direct the manner of serving process; the notice which shall be given to defendants; and to declare the effect of a judgment rendered in pursuance of such notice. (Note 59 to p. 59, 2 Phil. Ev.; Notes to Mills v. Duryee, 2 Am. Lead. Cases, 739 ; 6 Vermont, 591; 15 Wend. 374, 610, 613; 3 Monroe, 266; 11 Howard, 165, 173, 174; 6 Texas Rep. 275, 379.)
The question then is, was this judgment rendered upon service made in accordance with the local law, or the law in force here at the time of the service. It is not questioned that it was in accordance with Decree 277, Art. 96 and 98, of the Laws of Coahuila and Texas. (Laws and Decrees, p. 265.) But it is insisted, that these provisions had been repealed, not expressly, *478but by implication, by the substitution of other provisions. The contrary opinion, however, has been constantly maintained by this court, in cases where this subject has come under examination. It has uniformly been held, that the law authorizing this mode of service, and the appointment of a curator, or guardian, or attorney ad litem, to represent an absent defendant, remained in force, until abolished by the general repealing statute of the 20th of January, 1840. (Hart. Dig., Art. 127, § 2; Sutherland v. De Leon, 1 Texas Rep. 250, 308; 9 Id. 25; 13 Id. 529; 21 Id. 154, 162.)
The Constitution of the Republic is explicit, that “all laws now in force in Texas, and not inconsistent with this Constitution, shall remain in full force until declared void, repealed, altered, or expire by their own limitation.” (Schedule, § 1.) The provisions of law mainly relied on, as operating a repeal by implication, are the Act of the Provisional Government providing the remedy by attachment, as known to the Code of Practice of Louisiana, and the provision of the District Court Act of 1836, prescribing the mode of personal service. (Hart. Dig. 18, Art. 6; Laws of the Republic, vol. 1, p. 201, § 8.) The former simply empowered the judges of the provisional judiciary, thereafter to be appointed, to grant the writ, in the cases, and subject to the regulations prescribed by the Louisiana Code. It is not perceived that this provision respecting the granting of attachments, should be held to affect the existing remedy provided by law, for proceeding in personam against absentees, by constructive service. The remedy is merely cumulative. There is no repugnancy or inconsistency in the remedies, from which it can be inferred, that the giving of the one was intended to operate a repeal of the other. Where a statute merely gives a new remedy, without any negative expressed or implied, the old remedy is not taken away, and the party has his election between the two. (3 Hill, 41; Seymour v. Cooley, 9 La. Rep. 73, 78.) Repeals by implication are not favored.
The provision of the District Court Act of 1836, respecting service, only provides the manner of making personal service. *479But this provision does not conflict with the existing law, providing for constructive service, where personal service could not be obtained; or imply a prohibition of such service, in such cases as were not provided for by the Act of 1836. The practice of the courts, as shown by numerous cases which have come under examination in this court, evidences, that it was not the understanding at the time, that these provisions operated a repeal of existing remedies, whatever may have been considered correct practice in cases subsequently brought under review upon appeal, or writ of error. Nor do we think they ought to be held to have such effect; especially, at this day, when, to give them the effect contended for, would be to cut down justly acquired rights of property, held and transmitted under the sanction of the prevailing practice of the District Courts, and the repeated decisions of this court. The cases cited from the decisions of the Supreme Court of the Republic, were cases decided upon appeal, where the question was, not whether the judgments under review were void for the want of jurisdiction, but whether they were erroneous. They were not cases where the judgments were brought collaterally in question. They might be authority for holding a judgment, rendered without personal service, where such service could have been obtained, erroneous; but they are no authority for holding a judgment rendered upon constructive notice, in a proper case, to be void, when brought collaterally in question. A judgment may be erroneous, without being void. Very different principles govern the action of courts, in respect to judgments thus brought in question in a collateral action, from those which govern a revising court upon appeal, or writ of error. (21 Texas Rep. 368; 11 Martin, La. Rep. 607, 608; 3 Monr. 266; 2 Am. Leading Cases, 733, et seq.)
The question here presented is, whether the judgment in question was, upon its face, void for the want of jurisdiction; and we are of opinion that it was not. Upon this question, the proviso contained in the 7th section of the Attachment Law of the 28th of January, 1839, (Laws of the Republic, vol. 3, p. 93,) cited by counsel for the appellee, is not applicable to the case, *480because it does not appear by the record of the judgment, that the defendant therein was a non-resident; but, on the contrary, it is stated in the petition, that he is a citizen of San Antonio.
We are of opinion, that upon its face, the judgment was not void for the want of jurisdiction, and consequently that it was admissible in evidence. Whether it may be avoided by proof, that the defendant was a non-resident at the time of the institution of the suit; whether he should have instituted a proceeding to avoid the judgment, and within what time, are different questions. But they are questions which, in the present attitude of the case, and without argument, we do not think proper to decide. As the record of the judgment was excluded, the proposed evidence of the death of the plaintiff, Cortes, before the institution of the suit, was irrelevant. But, in reference to another trial, when the record may be introduced, it is proper to say, we are of opinion, that under the allegations of fraud in obtaining the judgment, the evidence is admissible. The alleged fraud is not very clearly and specifically pleaded; but as the petition was not demurred to on that ground, we think the allegations sufficient to admit the evidence. Where a judgment is thus brought collaterally in question, such evidence is not admissible, as, in itself, affording a substantive ground of impeaching and annulling the judgment. This point was decided in the case of Mills v. Alexander, 21 Texas Rep. 154; (and see also Weaver v. Shaw, 5 Id. 286.) If the judgment is sought to be avoided on such grounds, it must have been by a direct proceeding, in the tribunal which rendered the judgment, and not by evidence introduced in a collateral proceeding. (Dufour v. Camfranc, 11 Martin, La. Rep. 607; 1 White’s Rec. 305, et seq.) But the fact of the death of the plaintiff before suit, may be a circumstance conducing to the proof of fraud practised in obtaining the judgment.
If the plaintiff should be successful upon another trial, in impeaching and avoiding the judgment, it may become a question, whether the defendant purchased with notice of the vice in the judgment, or whether he is entitled to the protection of an inno*481cent purchaser, or is to he re-imbursed the purchase-money. Upon these points it will suffice for the present, to refer to some adjudged cases. (Dufour v. Camfranc, 11 Martin, 607; Sydnor v. Roberts, 18 Texas Rep. 598; Barnes v. Hardeman, 15 Id. 368; Howard v. North, 5 Id. 290; Bailey v. White, 13 Id. 114.) The judgment is reversed and the cause remanded.
Reversed and remanded.